November       9,   1970


Mr. Charles Murphy                              Opinion No. M- 725
Director
Texas Aeronautics Commission                    Re: Grant of Airport Aid Funds
P.O. Box 12607                                      to the City of Texarkana, Texas
Capitol Station                                     under Article 46c-6, Sub-
Austin, Texas 78711                                 division 10, V. C. S.

Dear Mr. Murphy:

    In your recent request concerning the subject matter, you request answers
to the two following questions:

      1. Does the City of Texarkana, Texas, qualify for a state
         grant from the Texas Aeronautics Commission under
         Article 46c-6, Subdivision 10, when the airport facility
         is located in Arkansas?

      2. If so, is it qualified where it shares ownership of the
         airport facility jointly with the City of Texarkana, Arkansas?

    Based upon your representation, actual joint ownership of Arkansas land
by the joint cities of Texarkana is presumed.

    The pertinent portion of Article 46c-6, Subdivision 10, Vernon’s Civil
Statutes, reads as follows:

     “When in the discretion of the Commission the public interest
     will best be served, and the governmental function of the
     state or its political subdivisions relative to aeronautics will
     best be discharged, it may grant or loan funds, appropriated
     to it for that purpose by the Legislature, to any state agency
     with a governing board that is authorized to operate airports,
     and to any incorporated city, town or village in this state for
     the establishment, construction, reconstruction, enlargement



                                     -3506-
Mr. Charles Murphy, page 2 (M- 725)



      or repair of airports, airstrips or air navigational facilities.
      Provided that any such funds must be expended’by the city,
      town or village for the purpose provided herein and in con-
      formity with the laws of this state and with the rules and regu-
      lations which the Commission is hereby authorized to promulgate.”
      [Emphasis added.]

    No consideration is given to the various express requirements imposed
upon municipalities in order to qualify for grants or loans contained in the
balance of Subdivision 10 not quoted above. It is assumed, for purposes of
this opinion, that they have been or can be met by the city to the satisfaction
of the Texas Aeronautics Commission.

   With this assumption in mind, it seems clear that the City of Texarkana,
Texas would be eligible for a grant when its facility was located in Texas.

    Analysis of the quoted portion of the statute produces neither an express
prohibition against nor approval of making a grant to a city where the airport
is in another state. The answers must be found elsewhere.

    Article 46d, Vernon’s Civil Statutes, known as the Municipal Airports
Act, contains the powers and duties of municipalities operating airports for
public use.

   Section 2 (a) provides:

      “Establishment, Operation, Land Acquisition. Every muni-
      cipality is authorized, out of any appropriations or other
      moneys made available for such purposes, to plan, establish,
      develop, construct, enlarge, improve, maintain, equip,
      operate, regulate, protect and police airports and air navi-
      gation facilities, either within or without the territorial
      limits of such municipality and within or without the territor-
      ial boundaries of this State, including the construction,
      installation. eauinment. maintenance and oueration at such
      airports of ‘buildings and other facilities for the servicing
      of aircraft or for the comfort and accommodation of air
      travelers, and the purchase and sale of supplies, goods
      and commodities as an incident to the operation of its air-
      port properties. For such purposes the municipality may


                                    -3507-
Mr. Charles Murphy, page 3 (M-725)



      use any available property that it may now or hereafter
      own or control and may, by purchase, gift, devise, lease,
      eminent domain proceedings or otherwise, acquire property,
      real or personal, , . . as are necessary to permit safe
      and efficient operation of the airport. . . ” [Emphasis added.]

   Section 12 (a) reads:

      “Acceptance Authorized, Conditions. Every municipality
      is authorized to accept, receive, receipt for, disburse and
      expend Federal and State moneys and other moneys, public
      or private, made available by grant or loan or both to
      accomplish, in whole or in part, any of the purposes of this
      Act. . :*

    A close reading of both of the above-quoted sections reveals that the
Legislature intended for all Texas municipalities to be governed by the Act,
regardless of the location of airport facilities. Coupled with the express
wording of Section 12 (a) allowing such a municipality to receive and use
State funds, the answer to the first question is affirmative.

    This is possible when the rule of statutory construction, pari materia, is
applied to Articles 46c and 46d. The rule which requires that different statutes
dealing with the same subject matter be construed together was well stated
in Trinity Universal Insurance Co. v. McLaughlin, 373 S.W.2d 66 (Tex.
Civ. App. 1963, error ref’d. ), where in it was held:

      “The rule for construing statutes which are in pari
      materia is stated in 39 Tex. Jur., Statutes, Sec. 135,
      as follows:

      ” ‘The purpose of the in pari materia rule of con-
      struction is to carry out the full legislative intent,
      by giving effect to all laws and provisions bearing
      upon the same subject.

      ” ’ * * * Any conflict between their provisions will
      be harmonized, if possible, and effect will be given
      to all the provisions of each act if they can be made
      to stand together and have concurrent efficacy. ’ ”


                                    -3508-
Mr. Charles Murphy, page 4 (M-     725)




   The answer to your second question is also found in Article 46d, Section
14 (a), which reads as follows:

      “Authorization. For the purposes of this Section,
      unless otherwise qualified, the term ‘public agency’
      includes municipality, as defined in this Act, any
      agency of the State government and of the United States,
      and any municipality, political subdivision and agency
      of another State; and the term ‘governing body’ means
      the governing body of a county or municipality, and
      the head of the agency if the public agency is other than
      a county or municipality. All powers, privileges and
      authority granted to any municipality by this Act may be
      exercised and enjoyed jointly with any public agency
      of any other State or of the United States to the extent
      that the’laws of such other State or of the United States
      permits such joint exercise or enjoyment. If not
      otherwise authorized by law, any agency of the State
      government when acting jointly with any municipality,
      may exercise and enjoy all of the powers, privileges
      and authority conferred by this Act upon a municipality. ”
      [Emphasis added. ]

    Since Article 46d allows the joint operation of an airport by municipalities
from various states, it follows that, in the absence of a prohibition found else-
where, the Texas Aeronautics Commission could grant funds to a Texas
municipality so involved. Since we are unable to find any other statutes pro-
hibiting such funding, we must answer your second question in the affirmative.
We offer no opinion as to whether the laws of the State of Arkansas would
allow such an endeavor.

                               SUMMARY

    The City of Texarkana, Texas may receive a grant for airport construction
from the Texas Aeronautics Commission where the city airport facility is
located in the State of Arkansas.         isqualified because it owns the
facility jointly with the City of
.   -




Mr. Charles Murphy, page 5 (M- 725)



Prepared by Thomas F. Sedberry
Assistant Attorney General

APPROVED:
OPINIONCOMMITTEE

Keans Taylor, Chairman
W. E. Allen, Co-Chairman

W. 0. Shultz
Glenn Brown
Linward Shivers
Roland Allen

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                                 -3510-